United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 22-5128                                                September Term, 2021
                                                                      1:22-cv-00895-TNM
                                                       Filed On: August 26, 2022
Jonathan Burrs,

              Appellant
       v.

United States of America, et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Wilkins and Katsas, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and appendix filed by appellant. See Fed.
R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed April 18, 2022,
be affirmed. Appellant has not shown that the district court erred in dismissing the
complaint because it was barred by a pre-filing injunction issued by the U.S. District
Court for the Middle District of North Carolina. See Burrs v. United Techs. Corp., No.
18-cv-491 (M.D.N.C. Jan. 16, 2019). To the extent appellant seeks to challenge the
pre-filing injunction, the U.S. Court of Appeals for the Fourth Circuit is the proper forum
to review a decision of the U.S. District Court for the Middle District of North Carolina.
See 28 U.S.C. § 1294(1).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.
                                        Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk